(Por la corte, a propuesta del
Juez Presidente Señor del Toro.)
Examinado el escrito de apelación de octubre 22 y el seña-lamiento de errores que al mismo- se acompaña, a la luz de la ley que autoriza las apelaciones de las sentencias de esta corte para ante la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito, no existiendo cuantía envuelta, ni llegando en todo caso la que se dice envuelta a la suma jurisdiccional, ni tampoco cuestión alguna constitucional en la forma requerida por la ley y la jurispru-dencia, no lia lugar a admitir el recurso.
El Juez Asociado Señor Texidor no intervino. .